Citation Nr: 18100297
Decision Date: 04/04/18	Archive Date: 04/04/18

DOCKET NO. 17-11 703
DATE:	April 4, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to Veteran status for purposes of basic eligibility to VA benefits is denied.
FINDING OF FACT
The Department of the Army, via the National Personnel Records (NPRC), has certified that the Appellant had no active duty as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forced during World War II.
CONCLUSION OF LAW
The criteria for Veteran status, for the purpose of VA benefits, have not been  met.  38 U.S.C. §§ 101, 107, 1110 (2012); 38 C.F.R. §§ 3.1, 3.7, 3.40, 3.41, 3.203 (2017).  
REASONS AND BASES FOR FINDING AND CONCLUSION
This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2015 notification letter by the VA Regional Office (RO) in Manila, the Republic of the Philippines.  

This appeal has been advanced on the Boards docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107 (a) (2) (2012).
 
Legal entitlement to VA benefits
The appellant contends that she is entitled to VA compensation benefits due to service as a recognized guerilla in the service of the United States Armed forces during World War II.  See, VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, received February 2015.
Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including guerrilla service, is considered recognized service for certain VA purposes, as authorized by 38 U.S.C. § 107 (2012); 38 C.F.R. § 3.40 (2017).  The following certifications by the service departments will be accepted as establishing guerrilla service: (1) recognized guerrilla service; (2) unrecognized guerrilla service under a recognized commissioned officer only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army.  38 C.F.R. § 3.40 (d) (1), (2).
For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation, or burial benefits, VA may accept evidence of service submitted by an appellant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets certain conditions.  See 38 C.F.R. § 3.203 (a).  However, where an appellant does not submit evidence of service, or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203 (a), VA shall request verification of service from the service department.  38 C.F.R. § 3.203 (c). 
VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the United States Armed Forces. Service department findings are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532   (1992).  In regard to service department findings, the Board notes that, in Tagupa v. McDonald, 27 Vet. App. 95 (2014), the Court of Appeals for Veterans Claims (Court) held that a request to the National Personnel Records Center (NPRC) to verify a claimants service did not satisfy VAs duty under 38 C.F.R. § 3.203  and indicated such requests should be directed to the Department of the Army. Specifically, the Court determined that a 1998 memorandum of agreement (MOA) between the Department of the Army and the National Archives and Records Administration (NARA) was ambiguous in its delegation of duty to NARA, or its agency, NRPC, for administrative determinations to verify service.  However, in January 2016, the Department of the Army and the NARA signed a new MOA which clearly delegates responsibility of verifying military service to NPRC and effectively supersedes the 1998 MOA.
Here, the record does not reflect any evidence that meets the requirements of 38 C.F.R. § 3.203 (a) and the NPRC has verified that the appellant had no service as a member of the Philippine Commonwealth Army, to include service in the recognized guerrillas, in the service of the United Stated Armed Forces.  Specifically, in October 2009 the NPRC endorsed VA Form 21-3101, Request for Information, with negative findings.  The Form reflects verification attempts under the appellants name and the guerrilla unit the appellant stated she was assigned.  
In July 2015, the appellant submitted an affidavit from two friends who stated they knew the appellant during World War II.  The appellants friends stated that they were long-time friends of the appellant and that they worked with the appellant in the Women Auxiliary at Medical Detachment, 2nd Regional Headquarters, 7th Division North Luzon.  While this affidavit may suggest the appellants status as a Filipino Veteran, it fails to satisfy the requirements of 38 C.F.R. § 3.203 (a).  Specifically, the affidavit is not an official document from an appropriate United States Service Department.
As the appellant has not provided additional evidence that would warrant request for recertification from the service department, and based on the evidence of record, to include the determination of the NPRC, the appellant cannot be considered a veteran for purposes of VA benefits and the claim must be denied.  38 C.F.R. § 3.203; Duro, 2 Vet. App. at 532; Sabonis v. Brown, 6 Vet. App. 426. 430 (1994).    
VAs Duty to Notify and Assist
With respect to the Veterans claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
     


 
 
ERIC S. LEBOFF
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	B. G. LeMoine, Associate Counsel 

